DETAILED ACTION
Disposition of Claims
Claims 97-119 were pending.  Claims 1-98, 108, and 119 are cancelled.  Amendments to claims 101, 109-110, 112, and 114 are acknowledged and entered.  New claims 120-126 are acknowledged and entered.  Claims 97-107, 109-118, and 120-126 will be examined on their merits.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0069794A1, Published 03/05/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.


Response to Arguments
Applicant's arguments filed 01/26/2021 regarding the previous Office action dated 10/26/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Examiner Initiated Interview
On 04/15/2021, the Examiner contacted Applicants to propose filing terminal disclaimers that would result in the allowance of the application.  These terminal disclaimers were filed as noted herein.  

Terminal Disclaimer
The terminal disclaimer filed on 04/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,272,150 and 10,064,934 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 108-110 and 112 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The rejection of Claims 114-119 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 108-110 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims. 


Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 97-119 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,064,934 is withdrawn in light of the amendments to the claims and the filing of a terminal disclaimer over the ‘934 patent.
(Rejection withdrawn.)  The rejection of Claims 97-119 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,272,150 is withdrawn in light of the amendments to the claims and the filing of a terminal disclaimer over the ‘150 patent.

Allowable Subject Matter
Claims 97-107, 109-118, and 120-126 are allowed.
The following is an examiner’s statement of reasons for allowance: with the filing of the appropriate terminal disclaimers and applicant amendments, the application appears to claim novel and nonobvious subject matter.  While applicant has made earlier disclosures of lipid nanoparticles which utilize “Compound 1” (also known as “Compound 25” or SM-102) and deliver antigenic mRNA utilized in the instant claims, said previous disclosures did not appear to suggest the use of hMPV or hPIV3 antigens aside from the broad genus of claiming “antigens”, “infectious diseases”, or “pathogen antigen” (See e.g. US20170210697A1, Priority 09/17/2015, ¶[0313][0406]).  The closest prior art that teaches the specific hMPV or hPIV3 antigens is of record, and has been overcome with the filing of terminal disclaimers over said references.  No other art appears to teach or render obvious said hMPV or hPIV3 sequences.  Therefore, taken as a whole, the application appears novel and nonobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
Claims 97-107, 109-118, and 120-126 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648		f